Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the word “raidally” in line 6 should be changed to “radially”.  Appropriate correction is required.
Claims 3 and 4 is objected to because of the following informalities:  in claim 3, the word “minumun” in line 3 should be changed to “minimum” and also in line 3 of claim 4.  Appropriate correction is required.
Claims 11 and 12 objected to because of the following informalities:  the last word of both the claims should be changed from “thicknes” to “thickness”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chubbuck (us 2011/0248469, Buck from now on). Buck discloses a tube for a bicycle (see figure below), the tube comprising: 
a body made of a material selected from one of a metallic material (see Para. 0033) and a composition material (see Para. 0007) and having 
an outer tube surface (outer surface of tube 44); 
an inner tube surface (inner surface of tube 44); 
an inner hole (open hole on the tube 22 going lengthily) longitudinally formed through the body; and
 a tube thickness defined between the outer tube surface and the inner tube surface (see figure 4); 
an indented portion (portion where member 84 is placed) radially recessed in the body from the outer tube surface toward the inner tube surface of the body and having a thickness being equal to the tube thickness of the body; 
an outer bottom surface (see figure below); 
an outer annular surface (66) formed around the outer bottom surface to form an opening gradually larger outward from the outer bottom surface of the indented portion; 
a first round corner (see figure below) being a curved surface smoothly connecting the outer tube surface of the body and the outer annular surface of the indented portion; and 
an angle formed between a tangent line (see figure below), which is tangent to the outer annular surface, and a tangent plane, which is tangent to the outer tube surface of the body, being less than 90 degrees and greater than or equal to 15 degrees (see angle between the curved wall and the tangent line); and 
a machined hole (hole where member 82 passes the wall, as seen in the figure below) formed through the outer bottom surface of the indented portion and communicating with the inner hole of the body and having an area being smaller than an area of the outer bottom surface of the indented portion (see figure below).
Regarding claim 2, wherein the indented portion has a recessed depth in the body, the recessed depth ranging from 1 time to 3 times of the tube thickness (see figure 4); and a distance between two radially opposite theoretical intersections of outer edges of the outer annular surface and the outer tube surface is 1.3 times to 3 times of a distance between two radially opposite edges of the machined hole (see figure 4).
Regarding claim 3, wherein the first round corner is rounded with a radius of a maximum of 5 times of the tube thickness and a minimum of 1 time of the tube thickness (see figure below).
Regarding claim 4, wherein the first round corner has a continuous curvature having a dimension equivalent to a radius of a maximum of 5 times of the tube thickness and a minimum of 1 time of the tube thickness (see figure below).
Regarding claims 5-7, wherein the angle of the indented portion is less than or equal to 75 degrees and greater than or equal to 30 degrees –(as the angle between the indented portion appears to be about in a range of 45 to 70 degrees)--.
Regarding claims 8-10, wherein an angle is formed between the outer bottom surface of the indented portion and the outer annular surface (as the annular outer surface is tilted relative to the outer bottom surface.
Regarding claims 11-16, wherein a second round corner (see figure below) is formed between the outer bottom surface of the indented portion and the outer annular surface, is a curved surface smoothly connecting the outer annular surface and the outer bottom surface, and is rounded with a radius of a maximum of 5 times of the tube thickness.
Regarding claims 17-20, wherein the material of the body is selected from one of an aluminum alloy (see Para. 0033) and a carbon fiber (see Para. 0007).


    PNG
    media_image1.png
    491
    628
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/
 Examiner, Art Unit 3611                                                                                                                                                                                         
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611